Mr. Justice Buknett
delivered the opinion of the Court.
This is a proceeding to enforce payment of compensation under the'Workmen’s'Compensation Láw, Section 50-901 et seq., T.C.'A. The present action is based specifically on Section 50-1007, T.C.A. The trial judge allowed compensation but this was not satisfactory to the employee and he has appealed. '
The récord contains no''ñiótion for a new-trial. "There is no error in the technical "record. The employer moves to dismiss for this reason. In this state of the record, this Court is without jurisdiction to consider the propositions of fact here raised. Mullins v. Tennessee Stave & Lumber Co., 155 Tenn. 132, 290 S.W. 975; Bailey v. American Glanzstoff Corp., 163 Tenn. 206, 42 S.W.2d 347; Rule 14, 185 Tenn. 866; Atlas Powder Co. v. Leister, 197 Tenn. 491, 274 S.W.2d 364.
For this reason the appeal must be dismissed at the cost of the plaintiff: in error, employee.